DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 4/19/2022 has been entered.

Formal Matters
Applicant’s response and amendments filed 4/19/2022, which amended claims 90, 92 and 107, cancelled claims 98, 99, 101, and added new claims 111-122, has been entered. Claims 90, 92, 97, 106-109 and 111-122 are pending.  Claims 1-89, 91, 93-96, 100, and 102-105, were previously cancelled.  Claim 106 is withdrawn from further consideration as being directed to a non-elected invention.  Claims 90, 92, 97, 107-109 and 111-122 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 90, 92, 97 and 107-109 under 35 U.S.C. §§ 102(b) and 102(e) as being anticipated by Wisniewski et al. (U.S. PGPUB 2009/0226499; 2009), has been withdrawn in view of Applicant’s claim amendments where the prior art does not teach that the fetal support tissue product or an extract thereof is cryopreserved, lyophilized, terminally sterilized, or a combination thereof.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).
Claims 90, 92, 97, 107-109 and 111-122 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Wisniewski et al. (U.S. PGPUB 2009/0226499; 2009; of record), taken in view of Tseng et al. (U.S. PGPUB 2007/0071740, 2007; of record).  This rejection is new in view of Applicant’s claim amendments.
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.
Regarding claims 90, 92 and 107-109, Wisniewski teaches a bone implant that comprises a stable HA-TSG-6 complex applied on the surface of an implantable device (claims 1, 2, 4, paragraph 113). 
Wisniewski teaches that TSG-6 and inter-α-inhibitor (IαI) form a biochemical pathway to permanently modify hyaluronan (HA) (paragraph 8).  TSG-6 interacts with IαI in the absence of any other factors and serves as acceptor of one heavy chain of IαI, forming a stable TSG-6-HC complex that serves as a stable intermediate for the transfer of HCs to hyaluronan which results in stable HA-HC complexes (paragraph 8; i.e., a therapeutically effective amount of the composition).  
Wisniewski teaches a solid biocompatible material that comprises a stable HA-TSG-6 complex, where the HA is itself the cross-linked solid or is attached to a solid biocompatible or pharmaceutically acceptable carrier and wherein the TSG-6 in the stable complex is capable of transferring heavy chains (HCs) of inter-α-inhibitor (IαI) to bound or free HA (claim 1).  The HA in the stable complex of TSG-6 and HA is attached to the solid biocompatible or pharmaceutically acceptable carrier (claim 2; i.e., a therapeutically effective amount of the composition).  
Regarding claims 90, 92, 107-109, 117 and 118, Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA or free hyaluronan (in solution; paragraph 113).  When used in the biocompatible material, TSG-6 protein's biological activities can be applied and maintained locally at a site in the patient on the surface of an implanted device (paragraph 113).  Wisniewski teaches the biocompatible material is present on the surface of a solid medical device that is implantable in a patient (claim 4; i.e., a therapeutically effective amount of the composition on the outer surface of the implant).  Wisniewski also teaches Hyaluronan can be infused into a porous three-dimensional bone graft scaffold (i.e., a bone implant) composed of polylactic acid, to facilitate cellular infiltration (paragraph 29; i.e., a therapeutically effective amount of the compositions; the product or extract is configured to elute form the implant).  
Regarding claims 90, 92 and 107-109, Wisniewski teaches TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material with anti-inflammatory properties (paragraph 13), where the amniotic material is interpreted as amnion, amnion-chorion or amniotic membrane.  
Regarding claims 90 and 97, Wisniewski teaches that when the biocompatible material is present on the surface of a solid medical device that is implantable or in-dwelling (e.g., stents, artificial joints, etc.) in a patient, the complex of TSG-6 and HA preferably forms a coating on such a solid medical device (paragraph 115; i.e., a therapeutically effective amount of the composition).  In addition to coating such a solid medical device with the biocompatible material in the form of a solid, Wisniewski additionally teaches a biocompatible material which initially starts out as a solid dry powder of cross-linked HA or of cross-linked mixed polymer of HA and at least one other polymer (i.e., by itself as a solid dry powder or coating the surface of a solid implantable medical device), which when hydrated with a solution containing TSG-6, forms a cross-linked HA in which the TSC-6-HA complex is a stable TSG-6-HA complex (paragraph 115).  
By coupling TSG-6 to such HA-containing materials in the form of a stable complex of TSG-6 and HA, while maintaining the ability of TSG-6 to interact with IαI and transfer the heavy chains of IαI to surface bound HA and to free HA in solution, biocompatible materials are generated that combine anti-adhesive and anti-inflammatory properties (paragraphs 116 and 117).  
Wisniewski teaches the simultaneous binding of TSG-6 and HCs to surface-bound HA and the transfer of HCs to surface-bound or free HA in a two-step reaction by pre-formed HA-TSG-6 complexes (paragraph 122).  Distinct sets of products were found to be formed after binding of TSG-6 and HC transfer to HA in solution or to solid-phase HA (paragraph 122).  The scale of HC transfer from IαI in plasma to HA in the presence of added TSG-6 suggests that TSG-6-mediated HC transfer is the major mechanism for the generation of HA-HC complexes (paragraph 122)
In view of the above, Wisniewski teaches a bone implant where TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material and that the outside surface of the implant is coated with HC-HA complex since Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA (paragraph 113; i.e., the HC-HA complex is bound to the solid surface of implant via utilization of amniotic extracts for component sources).  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same bone implant as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively) and claim 119 (the extract “is prepared by ultracentrifugation”), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components) and extracts within the composition, are only relevant as to the way the HC-HA complex or extracts is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
With regard to claims 97, 113, 115, 116 and 120-122 and the intended use of the composition within these claims (e.g., “the bone implant is bone stent, an osseointegrated implant or an orthopedic prosthesis,” “form of a sheet,” formulated as a solution…cream, lotion,” “fetal support tissue sheet,” “sheet wrapped around…a bone,” “formulated for injection,” “formulated for administration by an implant or patch”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Regarding claim 90, Wisniewski does not teach that the implant is a therapeutically effective amount of a composition comprising a fetal support tissue product or an extract thereof, where the product or extract is cryopreserved, lyophilized, terminally sterilized, or a combination thereof.  Wisniewski also does not teach the effective amount of the bone implant HC-HA content, that the implant extracts are in a powder or a homogenate, or that the extracts has a pharmaceutically acceptable diluent or carrier.
Regarding claims 90 and 92, Tseng teaches a composition for inducing wound healing and reduced inflammation in tissues, where at least one component of the purified composition is obtained from human placenta and chorion, where the composition is prepared from amniotic membrane materials, including the amniotic membrane, amniotic stroma and amniotic jelly (paragraphs 5 and 201).  Tseng teaches various amniotic membrane preparations exert a number of physiologically significant effects including decreasing inflammation in tissues and wound healing (Abstract, paragraph 6).
Regarding claims 90, 92 and 107-109, Tseng teaches a purified composition having cross-linked high molecular weight hyaluronan (HA), Tumor necrosis factor-stimulated gene 6 (TSG-6) and Pentraxin (PTX-3), where at least a portion of the components can be prepared from human amniotic material such as human amniotic membrane (AM), a human amniotic jelly, a human amniotic stroma, or a combination thereof (paragraphs 7, 61-65 and 67; claims 1 and 2).  Tseng teaches Hyaluronic acid (HA) is a natural sugar found in extra-cellular matrix and umbilical cord (paragraph 69).  The cross-linking of the HA can be a covalent bond to a protein such as the heavy chain of inter-α-trypsin inhibitor (IαI) (paragraphs 7, 69 and 225; claim 4).  
Regarding claims 90, 113-115, Tseng also teaches that AM preparations exert a number of physiologically significant effects in mammalian cells and intact mammalian tissues (e.g., increasing apoptosis of macrophages,  decreasing inflammation in tissues, etc.), where in addition to pieces of intact AM, other preparations described include pieces of AM stroma, processed (e.g., ground or pulverized) AM or AM stroma, and various extracts of intact AM and AM stroma in which AM extracts can be in liquid or lyophilized powder form (paragraph 6, claims 8 and 9).  The preparation can also include lyophilizing the homogenate and can also include lyophilizing the supernatant into powder (paragraph 7, claims 8 and 9).  Tseng also teaches formulations suitable for intramuscular, subcutaneous, or intravenous injection that may include physiologically acceptable sterile aqueous or non-aqueous solutions, dispersions, suspensions or emulsions, and sterile powders for reconstitution into sterile injectable solutions or dispersions (paragraph 146).  Examples of suitable aqueous and non-aqueous carriers, diluents, solvents, or vehicles including water, ethanol and polyols (paragraph 146; the product or extract is sterilized). 
Tseng also teaches that the composition can also have a pharmaceutically acceptable carrier for a non-solid dosage form or an extended release solid dosage form (paragraph 7, claim 10).  
Regarding claims 111 and 112, Tseng teaches that the AM preparations and purified compositions herein suppress of TGFβ1 promoter activity, thus the AM preparations and purified compositions can be used for anti-inflammatory, and anti-angiogenic therapies, where the potent suppressive effects mediated by total AM extract obtained from frozen AM was dose-dependent over a range of 0.4 to 125 μg/ml (paragraph 195).
A person of ordinary skill in the art would have been motivated to process the Wisniewski biocompatible material that comprises a stable HA-TSG-6 complex by the Tseng lyophilization and/or sterilization methods or substitute the amniotic membrane preparation of Tseng for the complex product or extract of Wisniewski since Wisniewski teaches a bone implant that comprises the same amniotic membrane material as Tseng (including the amniotic membrane) where such processing steps can prepare the product or extract into a more efficient form for medical uses as a powder.
A person of ordinary skill in the art would have had a reasonable expectation of success in processing the Wisniewski biocompatible material that comprises a stable HA-TSG-6 complex by the Tseng lyophilization and/or sterilization methods, or substituting the amniotic membrane preparation of Tseng for the complex product or extract of Wisniewski since doing so would be an advantage to the bone implant of Wisniewski since in preparing such bone implants with a lyophilized powder (or a lyophilized amniotic membrane powder from Tseng) would be more efficient for storage purposes and preserving the therapeutic effects of the product or extracts from diminishing.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.

Claims 90, 92, 97, 107-109 and 111-122 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Grafton, R.D. (U.S. PGPUB 2004/0180822) in view of Tseng et al. (U.S. PGPUB 2007/0071740, 2007; of record).  This rejection is maintained and being made for new claims 111-122.
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.
Regarding claims 90, 97, 117 and 118, Grafton teaches a bone implant device (e.g., a graft, a plug, or a screw; i.e., the implant is osseointegrated, which is interpreted as being configured to elute from the implant) coated with a composition comprising hyaluronic acid (i.e., the outside surface of the implant is coated), where the bone implant is inserted in a repair site corresponding to bone, soft tissue or osteochondral tissue (paragraph 24; i.e., a therapeutically effective amount of the composition).   
With regard to claims 97, 113, 115, 116 and 120-122 and the intended use of the composition within these claims (e.g., “the bone implant is bone stent, an osseointegrated implant or an orthopedic prosthesis,” “form of a sheet,” formulated as a solution…cream, lotion,” “fetal support tissue sheet,” “sheet wrapped around…a bone,” “formulated for injection,” “formulated for administration by an implant or patch”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Grafton teaches a bone implant device where a composition promoting bone formation comprising hyaluronic acid is applied to the implant (paragraph 15).  The composition comprising hyaluronic acid may include additional growth factors and/or antiseptic chemicals to achieve a predetermined lubricity, viscosity and biodegradability (paragraph 15).  Grafton teaches that the hyaluronic acid enhances the lubricity of the implant or graft (for a limited period of time) and promotes bone growth and/or tissue structure (paragraph 7). 
Grafton teaches that hyaluronic acid refers to hyaluronic acid or salts of hyaluronic acid, as well as includes natural formulas, synthetic formulas or combination of these natural and synthetic formulas (paragraph 16).  Further, Grafton teaches that growth factor is intended to include all factors, such as proteinaceous factors, which play a role in the induction or conduction of growth of bone, ligaments, cartilage or other tissues associated with bone or joints (paragraph 17).
Regarding claims 90, 92 and 107-109, Grafton does not teach that the implant is a therapeutically effective amount of a composition comprising a fetal support tissue product or an extract thereof, where the product or extract is cryopreserved, lyophilized, terminally sterilized, or a combination thereof, wherein the fetal support tissue product or an extract thereof comprises a heavy chain (HC) of inter-alpha- inhibitor (IαI) and hyaluronan (HA) ("HC-HA"), that the implant is substantially isolated HC-HA complex and that the HC-HA complex is from placental amniotic membrane, umbilical cord amniotic membrane, placenta, chorion or amnion-chorion.  Further, Grafton does not teach that the HC-HA complex is comprised of HA, IαI, TSG-6 and PTX-3 components within the composition.  Grafton also does not teach the effective amount of the bone implant HC-HA content, that the implant extracts are in a powder or a homogenate, that the extracts has a pharmaceutically acceptable diluent or carrier.
Regarding claims 90 and 92, Tseng teaches a composition for inducing wound healing and reduced inflammation in tissues, where at least one component of the purified composition is obtained from human placenta and chorion, where the composition is prepared from amniotic membrane materials, including the amniotic membrane, amniotic stroma and amniotic jelly (paragraphs 5 and 201).  Tseng teaches various amniotic membrane preparations exert a number of physiologically significant effects including decreasing inflammation in tissues and wound healing (Abstract, paragraph 6).
Regarding claims 90, 92 and 107-109, Tseng teaches a purified composition having cross-linked high molecular weight hyaluronan (HA), Tumor necrosis factor-stimulated gene 6 (TSG-6) and Pentraxin (PTX-3), where at least a portion of the components can be prepared from human amniotic material such as human amniotic membrane (AM), a human amniotic jelly, a human amniotic stroma, or a combination thereof (paragraphs 7, 61-65 and 67; claims 1 and 2).  Tseng teaches Hyaluronic acid (HA) is a natural sugar found in extra-cellular matrix and umbilical cord (paragraph 69).  The cross-linking of the HA can be a covalent bond to a protein such as the heavy chain of inter-α-trypsin inhibitor (IαI) (paragraphs 7, 69 and 225; claim 4).  
Regarding claims 90, 113-115, Tseng also teaches that AM preparations exert a number of physiologically significant effects in mammalian cells and intact mammalian tissues (e.g., increasing apoptosis of macrophages,  decreasing inflammation in tissues, etc.), where in addition to pieces of intact AM, other preparations described include pieces of AM stroma, processed (e.g., ground or pulverized) AM or AM stroma, and various extracts of intact AM and AM stroma in which AM extracts can be in liquid or lyophilized powder form (paragraph 6, claims 8 and 9).  The preparation can also include lyophilizing the homogenate and can also include lyophilizing the supernatant into powder (paragraph 7, claims 8 and 9).  Tseng also teaches formulations suitable for intramuscular, subcutaneous, or intravenous injection that may include physiologically acceptable sterile aqueous or non-aqueous solutions, dispersions, suspensions or emulsions, and sterile powders for reconstitution into sterile injectable solutions or dispersions (paragraph 146).  Examples of suitable aqueous and non-aqueous carriers, diluents, solvents, or vehicles including water, ethanol and polyols (paragraph 146; the product or extract is sterilized). 
Tseng also teaches that the composition can also have a pharmaceutically acceptable carrier for a non-solid dosage form or an extended release solid dosage form (paragraph 7, claim 10).  
Regarding claims 111 and 112, Tseng teaches that the AM preparations and purified compositions herein suppress of TGFβ1 promoter activity, thus the AM preparations and purified compositions can be used for anti-inflammatory, and anti-angiogenic therapies, where the potent suppressive effects mediated by total AM extract obtained from frozen AM was dose-dependent over a range of 0.4 to 125 μg/ml (paragraph 195).
A person of ordinary skill in the art would have been motivated to substitute the hyaluronic acid composition coating on the Grafton bone implant device with the Tseng purified cross-linked high molecular weight hyaluronan (HA) that is covalently bonded with heavy chain of inter-α-trypsin inhibitor (IαI) (i.e., HC-HA) since Grafton teaches bone implants where the HA may include natural formulas and proteinaceous factors, while Tseng teaches a composition prepared from amniotic membrane materials (including the amniotic membrane) that is a purified composition having cross-linked high molecular weight hyaluronan (HC-HA) which induces wound healing and reduced inflammation in tissues.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the hyaluronic acid composition coating on the Grafton bone implant device with the Tseng purified HC-HA complex prepared from amniotic membrane materials (including the amniotic membrane) since in doing so would provide an advantage to the Grafton bone implant since the improved Grafton implant would have a naturally occurring hyaluronic acid based complex composition on the surface of the implant with known wound healing and tissue inflammation reducing properties.
It is additionally noted that with regard to claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively) and claim 119 (the extract “is prepared by ultracentrifugation,”), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components)  and extracts within the composition, are only relevant as to the way the HC-HA complex or extracts is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant’s arguments (Reply, pages 6-7) have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard Applicant’s argument that Grafton does not teach or suggest all the elements of claim 90 (Reply, pages 6-7), this is not persuasive in view of the above paragraphs.  
Applicant also argues that Tseng does not cure the deficiencies of Grafton,(Reply, page 7).  This is also found not persuasive in view of the above combined teachings and rationale for obviousness (expressly incorporated herein), where Grafton provides bone implant compositions, while Tseng provides alternative components for the composition that have wound healing and anti-inflammatory properties, as well as processing techniques such as lyophilization for the product or extract to be formulated into a powder. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 90, 92, 97, 107-109, 113, 115 and 120-122 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 4, 5 and 7-10 of U.S. Patent No. 9,526,770.  This rejection is new based on Applicant’s claim amendments which added new claims 113, 115 and 120-122.
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises a therapeutically-effective amount of a composition comprising a fetal support tissue product or an extract thereof, where the fetal support tissue product or an extract thereof is cryopreserved, lyophilized, terminally sterilized, or a combination thereof, wherein the fetal support tissue product or an extract thereof comprises a heavy chain (HC) of inter-alpha- inhibitor (IαI) and hyaluronan (HA) ("HC-HA").
Instant claim 92 is directed to the source of the HC-HA complex.
Instant claim 97 is directed to intended uses of the implant composition.
Instant claims 107-109 are directed process of obtaining the HC-HA complex.
Instant claims 111 and 112 are directed to therapeutically effective amounts of HC- HA content.
Instant claims 113 and 116-118 are directed to the form of the implant.
Instant claim 114 is directed to formulations of the implant.
Instant claim 119 is directed to preparation of the implant component.
Instant claim 120-122 is directed to intended uses of the implant composition.
U.S. Patent No. 9,526,770 claim 1 is directed to a method of inhibiting unwanted bone resorption in an individual in need thereof, comprising contacting a bone or joint characterized by unwanted bone resorption in said individual with a therapeutically-effective amount of a fetal support tissue that comprises: (a) cells, substantially all of which have been killed, and (b) HC-HA, thereby inhibiting unwanted bone resorption, which reads on instant claims 90 and 107-109 since U.S. Patent No. 9,526,770 method claim 1 is utilizing the product of instant claims 90 and 107-109, and where a claimed product is obvious over a patented method comprising the product. 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.
Dependent claims 4 and 5 are directed to the form of the fetal support tissue, which reads on instant claim 90.
Dependent claims 7-10 are directed to intended uses of the implant composition, which reads on instant claims 97, 113, 115 and 120-122.
Thus, claim 1 of U.S. Patent No. 9,526,770 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 90, 92, 97, 107-109, 113, 115 and 120-122 of the instant Application encompass and/or are encompassed by claims 1, 2, 4, 5 and 7-10 of U.S. Patent No. 9,526,770.  

Claims 90, 92, 97, 113, 115 and 120-122 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 9 and 10 of U.S. Patent No. 9,675,733.  This rejection is new based on Applicant’s claim amendments which added new claims 113, 115 and 120-122.
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises a therapeutically-effective amount of a composition comprising a fetal support tissue product or an extract thereof, where the fetal support tissue product or an extract thereof is cryopreserved, lyophilized, terminally sterilized, or a combination thereof, wherein the fetal support tissue product or an extract thereof comprises a heavy chain (HC) of inter-alpha- inhibitor (IαI) and hyaluronan (HA) ("HC-HA").
Instant claim 92 is directed to the source of the HC-HA complex.
Instant claim 97 is directed to intended uses of the implant composition.
Instant claims 107-109 are directed process of obtaining the HC-HA complex.
Instant claims 111 and 112 are directed to therapeutically effective amounts of HC- HA content.
Instant claims 113 and 116-118 are directed to the form of the implant.
Instant claim 114 is directed to formulations of the implant.
Instant claim 119 is directed to preparation of the implant component.
Instant claim 120-122 is directed to intended uses of the implant composition.
U.S. Patent No. 9,675,733 claim 1 is directed to a method of promoting or inducing osteogenesis in an individual in need thereof, comprising contacting a bone or joint in the individual with a therapeutically-effective amount of a fetal support tissue that comprises: (a) cells, substantially all of which are dead, and (b) HC-HA; thereby promoting or inducing osteogenesis in the individual, which reads on instant claims 90 and 107-109 since U.S. Patent No. 9,675,733 method claim 1 is utilizing the product of instant claims 90 and 107-109, and where a claimed product is obvious over a patented method comprising the product. 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.
Dependent claims 4 and 5 are directed to the form of the fetal support tissue, which reads on instant claim 90.
Dependent claims 7, 9 and 10 are directed to intended uses of the implant composition, which reads on instant claims 97, 113, 115 and 120-122.
Thus, claim 1 of U.S. Patent No. 9,675,733 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 90, 92 and 107-109 of the instant Application encompass and/or are encompassed by claims 1, 2, 4, 5, 7, 9 and 10 of U.S. Patent No. 9,675,733.  

Response to Arguments
Applicant indicates that Applicant has submitted a Terminal Disclaimer to resolve the above rejections (Reply, page 7).  Applicant’s arguments have been fully considered and found not persuasive.  Upon review of the file record there is no indication within Applicant’s filings of 4/19/2022 that Terminal Disclaimers have been filed and approved.  Therefore, the rejections have been maintained and made for new claims 113, 115 and 120-122.
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631